DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/21 has been entered.
Response to Amendment
The Amendment filed 02/22/21 has been entered. Claims 1 and 21-23 have been amended, and remain pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a lockout mechanism” (generic placeholder coupled with the functional language “configured to block said firing system after said plurality of clips have been fired”) in claims 1 and 23, and “a lockout system” (generic placeholder coupled with the functional language “configured to block said firing system after said plurality of clips have been fired”) in claims 21 and 22.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0056 discloses the lockout member can comprise a lockout plate 348.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pier et al. (US 5,695,502) in view of Whitifield et al. (US 2011/0208211), both cited in previous office action.
th paragraph, wherein Pier discloses a blocking plate (11)] configured to block said firing drive after said plurality of clips have been advanced into said crimping chamber [Note, the lock mechanism prevents operation of jaws which prevents advancement of connecting rod (8) preventing operation of the clip gripper of (24) of the firing drive (Col. 5, lines 66-67 & Col. Col. 6, lines 1-9, 53-62)]. However, Pier fails to disclose a single articulation joint 

    PNG
    media_image1.png
    186
    326
    media_image1.png
    Greyscale
 
In the same field of endeavor, which is surgical clip applier, Whitfield teaches (Figs. 1 & 16) a single articulation joint (310) configured to articulate both first and second jaws of an end effector (326) together relative to a longitudinal axis of a rigid shaft (300, 302, 320; Par. 0096-0097 & 0111)[Note, stainless steel is notoriously old and well-known in the art as being rigid, and the end effector is being moved relative to a longitudinal axis of the proximal portion (302) or the rigid shaft (300)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pier to have an articulation joint configured to articulate both of said first jaw and said second jaw of said end effector together relative to a longitudinal axis of said rigid shaft. Doing so would improve the operation of the instrument for procedures performed remotely from an incision (Par. 0008), as taught by Whitfield.
Regarding claim 21, Pier discloses (Figs. 3A, 5, 6, 8) a surgical instrument system (1) for applying clips to tissue, said surgical instrument system comprising: a rigid shaft (6)[Note, the clip applicator is preferably made form metal which is notoriously old and well-known in the art as being rigid]; an end effector (14), th paragraph, wherein Pier discloses a blocking plate (11)] configured to block said firing system after said plurality of clips have been fired [Note, the lock mechanism prevents operation of jaws which prevents advancement of connecting rod (8) preventing operation of the clip gripper of (24) of the firing drive (Col. 5, lines 66-67 & Col. Col. 6, lines 1-9, 53-62)]. However, Pier fails to disclose an articulation system comprising a single articulation joint configured to articulate said first jaw and said second jaw of said end effector together in at least one direction relative to a longitudinal axis of said rigid shaft.
Whitfield teaches (Figs. 1 & 16) an articulation system comprising a single articulation joint (310) configured to articulate both first and second jaws of an end effector (326) together in at least one direction relative to a longitudinal axis of a rigid shaft (300, 302, 320; Par. 0096-0097 & 0111)[Note, stainless steel is notoriously old 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pier to have an articulation system comprising a single articulation joint configured to articulate said first jaw and said second jaw of said end effector together in at least one direction relative to a longitudinal axis of said rigid shaft. Doing so would improve the operation of the instrument for procedures performed remotely from an incision (Par. 0008), as taught by Whitfield.
Regarding claim 22, Pier discloses (Figs. 3A, 5, 6, 8) a surgical instrument (1) for applying clips to tissue, said surgical instrument comprising: a rigid shaft (6)[Note, the clip applicator is preferably made form metal which is notoriously old and well-known in the art as being rigid]; an end effector (14), comprising: a first jaw (59); and a second jaw (59; Col. 7, line 19); a firing chamber [i.e. stop or on-deck position (40; Col. 6, lines 39-48)]; a replaceable cartridge (12; Col. 4, line 63), comprising: a housing (36) comprising a storage chamber [i.e. clip path (26) before stop or on-deck position (Col. 6, lines 39-57)]; a plurality of clips (10) positioned in said storage chamber; and a biasing member (35) configured to progressively bias said plurality of clips from said storage chamber into said firing chamber of said surgical instrument (Col. 6, lines 34-44); a firing system (22); and a lockout system [as interpreted under 112, 6th paragraph, wherein Pier discloses a blocking plate (11)] configured to block said firing system once said plurality of clips have been fired [Note, the lock mechanism prevents operation of jaws which prevents advancement of connecting rod (8) preventing operation of the clip 
Whitfield teaches (Figs. 1 & 16) an articulation system comprising a single articulation joint (310) configured to articulate both jaws of an end effector (326) together in at least one direction relative to a longitudinal axis of a rigid shaft (300, 302, 320; Par. 0096-0097 & 0111)[Note, stainless steel is notoriously old and well-known in the art as being rigid, and the end effector is being moved relative to a longitudinal axis of the proximal portion (302) or the rigid shaft (300)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pier to have an articulation system comprising a single articulation joint configured to articulate both jaws of said end effector together in at least one direction relative to a longitudinal axis of said rigid shaft. Doing so would improve the operation of the instrument for procedures performed remotely from an incision (Par. 0008), as taught by Whitfield.
Regarding claim 23, Pier discloses (Figs. 3A, 5, 6, 8) a surgical instrument (1) for applying clips to tissue, said surgical instrument comprising: a rigid shaft (6)[Note, the clip applicator is preferably made form metal which is notoriously old and well-known in the art as being rigid]; an end effector (14), comprising: a first jaw (59); and a second jaw (59; Col. 7, line 19), wherein said first jaw is movable from an open position to a closed position (Col. 7, lines 14-21); a firing chamber [i.e. stop or on-deck position (40; Col. 6, lines 39-48)]; a replaceable cartridge (12; Col. 4, line 63), comprising: a housing th paragraph, wherein Pier discloses a blocking plate (11)] configured to block said firing system once said plurality of clips have been fired [Note, the lock mechanism prevents operation of jaws which prevents advancement of connecting rod (8) preventing operation of the clip gripper of (24) of the firing drive (Col. 5, lines 66-67 & Col. Col. 6, lines 1-9, 53-62)]. However, Pier fails to disclose an articulation system comprising a single articulation joint configured to articulate said end effector in said closed position in at least one direction together relative to a longitudinal axis of said rigid shaft.
Whitfield teaches (Figs. 1 & 16) an articulation system comprising a single articulation joint (310) configured to articulate an end effector (326) in a closed position in at least one direction together relative to a longitudinal axis of a rigid shaft (300, 302, 320; Par. 0095-0097, 0111)[Note, stainless steel is notoriously old and well-known in the art as being rigid, and the end effector is being moved relative to a longitudinal axis of the proximal portion (302) or the rigid shaft (300)]. Note, there is nothing preventing the trigger (208; Fig. 3) from being actuated to close the end effector while the articulation dial (262; Fig. 3) is being rotated to articulate the end effector; hence articulation is capable while the end effector is in a closed position. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pier to have an articulation system 
Response to Arguments
Applicant’s argument, filed 02/22/21, with respect to 112(a) rejection has been fully considered and is persuasive.  The 112(a) rejection of claims 1 and 21-23 has been withdrawn. 
Applicant's remaining arguments have been fully considered but they are not persuasive. Applicant argues prior art reference Whitfield does not disclose a rigid shaft and single articulation joint because Whitfield’s invention includes a neck assembly comprising multiple joints. Examiner respectfully disagrees. 
Applicant does not structurally delineate the difference between their claimed single articulation joint and Whitfield’s neck assembly (310; Fig. 1), and Whitfield’s neck is configured to articulate said end effector in at least one direction together relative to a longitudinal axis of said rigid shaft as detailed in claim rejection above. Hence, given the broadest reasonable interpretation examiner interprets the neck assembly to be the single articulation joint. Furthermore, applicant’s claim language suggest the claimed single articulation joint can be one of many, as opposed to only a single articulation joint. Examiner suggest applicant amend claim to have an articulation system consisting of only a single articulation joint and provide disclosure support for said amendment. Also, Whitfield teaches the shaft assembly (300) of the clip applier may be formed from 
Also, applicant argues that adding the joints of Whitfield to Pier would not permit Pier to function properly in its intended manner. Examiner respectfully disagrees. Whitfield’s suggested modification is essentially an extension of the shaft that is placed between the Pier’s shaft (6) and handle (3; Fig. 1). The extension would not inhibit any functions being transferred from the handle to the end effector, hence Pier would be able to function properly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

	
	/C.U.I/               Examiner, Art Unit 3771                  

/MELANIE R TYSON/Primary Examiner, Art Unit 3771